IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

SHARQAWI ABDU ALI AL-HAJJ (ISN 145 7),
Petitioner,
v. Civil Action No. 09-745 (RCL)

BARACK OBAMA, et al.

Respondents.

S§/S&/\/@\/\/\./S%/

[ "RDER

Before the Court is Respondents’ Motion for Leave to Amend the Factual Return.
Having considered the arguments of counsel and being fully advised in the premises, it is

ORDERED that the Motion for Leave to Amend the F actual Return be, and hereby is,
GRANTED.

SooRDEREDrhiS //‘f£dayof FMM¢/A 2011.

@¢.%wum

RoY€E C. L`AMBERTH
Chief Judge